Citation Nr: 0120671	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  95-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for otitis media of the 
right ear.

2.  Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had a period of active duty for training from 
April 10, 1963, to April 19, 1963.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1995 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a decision of January 1999, the Board found 
that new and material evidence sufficient to reopen a claim 
of entitlement to service connection for otitis media had 
been submitted and remanded the veteran's claims to the RO 
for further development of the evidence.

In a decision of March 2000, the Board: granted entitlement 
to service connection for left ear perforation of the 
tympanic membrane, otitis media, and hearing loss; and denied 
entitlement to service connection of right ear otitis media 
and hearing loss.  The veteran appealed the Board's March 
2000 decision to the United States Court of Appeals for 
Veterans Claims, which, upon a motion by the Secretary of 
Veterans Affairs, vacated that part of the Board's March 2000 
decision which denied entitlement to service connection for 
right ear otitis media and hearing loss and remanded the 
matter to the Board.



FINDINGS OF FACT

1. There is no medical evidence of any current right ear 
otitis media.

2. There is no medical evidence linking postservice right ear 
otitis media or current right ear hearing loss to the 
veteran's period of active duty for training.



CONCLUSION OF LAW

Right ear otitis media and hearing loss were not incurred in 
or aggravated by active duty for training. 38 U.S.C.A. §§ 
101(24), 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence, which is 
necessary to substantiate the claim.  In the instant case, 
the Board finds that VA has complied with the requirements of 
the statute.  The veteran has not identified any evidence 
which may be pertinent to his claims currently on appeal 
which has not been obtained and considered by the RO.  The RO 
and the Board have previously notified the veteran of the 
requirements in law to establish service connection for a 
disability and, in particular, the requirement of medical 
evidence linking a current disability to a period of active 
service or active duty for training. In addition, the veteran 
was afforded a VA ear diseases examination.  With regard to 
the adequacy of the examination, the Board notes that the 
report of the examination reflects that the VA examiner 
recorded the past medical history, noted the veteran's 
current complaints, conducted a physical examination, and 
rendered appropriate diagnoses. The examiner also offered an 
opinion on the issue of the relationship, if any, of current 
right ear disability to the veteran's period of active duty 
for training.  For these reasons, the Board finds that the 
examination was adequate for rating purposes.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and VA has notified the veteran of the evidence which would 
be required to substantiate his claims currently on appeal.  
The Board will, therefore, proceed to consider the claims on 
the merits. See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) (to be 
codified at 38 U.S.C. §§ 5103, 5103A). 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2000).  The term "active military, naval, or 
air service" includes any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 1991 & Supp. 2000).  Organic 
diseases of the nervous system, including sensorineural 
hearing loss, which are manifested to a compensable degree 
within one year of separation from active service may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

In the veteran's case, the Military Personnel Records Center 
reported in February 1966 that the veteran enlisted in the 
United States Coast Guard on April 9, 1963, was ordered to 
active duty for training on April 10, 1963, was found 
physically disqualified for active duty and retention in the 
Coast Guard, and was honorably discharged for physical 
disability (chronic otitis media) on April 19, 1963.

The veteran's service medical records disclose that, on March 
27, 1963, he underwent an examination for enlistment in the 
Coast Guard Reserves at which his ears were evaluated as 
normal and his hearing to the whispered and spoken voice was 
reported as 15/15, or within normal limits, bilaterally.  At 
a pre-training examination on April 11, 1963, his second day 
of active duty for training, the veteran was found to have 
chronic otitis media of the left ear, symptomatic and 
draining.  As noted above, he was separated from service on 
April 19, 1963.  Because he incurred left ear perforation of 
the tympanic membrane, otitis media, and hearing loss while 
serving a period of active duty for training, the appellant 
is considered to be a veteran.

In February 1966, John H. Glaeser, MD, a private physician, 
reported that: when seen in March 1964, the veteran had 
bilateral purulent otitis with marked absence of eardrums, 
for which ear drops were prescribed; and in April 1964, his 
ears were markedly improved, the right ear was dry, and the 
left ear had a perforation.  Dr. Glaeser did not state an 
opinion as to the time of onset of right ear otitis.

In February 1995, V. Terry Rhodes, MD, a private specialist 
in otolaryngology, reported that: the veteran had been 
followed in his clinic for a number of years; and, on current 
examination, both eardrums were intact with dry, stable ears, 
but mild to moderate hearing loss.  Dr. Rhodes offered an 
opinion concerning the veteran's left ear disabilities, but 
he did not state any opinion as to the time of onset of right 
ear hearing loss.  Office notes of Dr. Rhodes' clinic showed 
that, in June 1971, the veteran's right ear had putty-like 
debris, suspected to be cholesteatoma and, in July 1971, the 
right ear was healed, with the eardrum intact.

At a VA ear diseases examination in February 1999, the 
veteran gave a history of having pain and a popping sensation 
in the left ear on an airplane flight from Minnesota to the 
East Coast to attend basic military training; upon landing, 
he noticed bloody discharge from his left ear.  The veteran 
also stated that, after he was sent home from service, he had 
multiple ear infections, with drainage from the left ear.  
Audiological testing revealed bilateral mixed hearing loss.  
On examination, the right tympanic appeared grossly normal 
and was mildly thickened.  Otitis media in the right ear was 
not reported.  The examiner related the veteran's left ear 
hearing loss to the trauma to the left ear which he sustained 
on the flight to basic training, but the examiner offered an 
opinion that it was unlikely that the veteran's right ear 
hearing loss was related to that incident.

There is no medical evidence of record that the veteran had 
otitis media of the right ear during his brief period of 
active duty for training in 1963.  Likewise, there is no 
medical evidence that the veteran had hearing loss in the 
right ear during his active duty for training in 1963, or 
that he had sensorineural hearing loss during the year 
following his separation from service.  Furthermore, there is 
no medical evidence of record that the veteran currently has 
chronic otitis media of the right ear.  In the absence of any 
competent evidence linking current right ear hearing loss or 
any ear disease to the veteran's period of active duty for 
training, service connection for the claimed disabilities is 
not established.  38 U.S.C.A. §§ 101(24), 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran has asserted that he has had right ear problems 
since his period of active duty for training in 1963.  
However, as noted above, there is no medical evidence linking 
postservice otitis media of the right ear or current hearing 
loss in the right ear to his period of active duty for 
training.  As a layman without medical or audiological 
training or expertise, the veteran is not qualified to offer 
an opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, his assertions do not provide a basis for 
allowance of service connection for right ear otitis media or 
hearing loss.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 


ORDER

Service connection for otitis media of the right ear is 
denied.

Service connection for hearing loss in the right ear is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

